DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, 19, drawn to numerical control system that controls machine drive systems included in a machine tool that performs machining using a tool, according to a numerical control program, the system comprising: processing circuitry to acquire a disturbance force or a disturbance torque applied to each of the machine drive systems, and coordinate-transform the disturbance force or the disturbance torque into a tool reference coordinate system for output; and to calculate cutting process parameters that determine characteristics of a cutting process model and dynamic characteristic parameters that determine characteristics of a dynamics model of the machine tool, using the disturbance force or the disturbance torque output, states of the machine drive systems, predetermined equation models, and cutting conditions, wherein the equation models define relationships between the cutting process parameters, the dynamic characteristic parameters, and the disturbance force or the disturbance torque.
Group II, claim(s) 16, 18, drawn to motor drive controller comprising: processing circuitry to control a machine drive system including a motor; and to estimate a disturbance force or a disturbance torque applied to the machine drive system using a detection result detected by a sensor to detect speed or acceleration of the machine drive system, wherein the processing circuitry calculates actual power of machine drive system corresponding one-to-one to a plurality of first structure models of the machine drive system from the detection result, based on the first structure models, calculates a command power of machine drive system that is a force applied by the motor to the machine drive system, based on a second structure model of the machine drive system including the motor of the machine drive system, a detection result of a motor current flowing through the motor, and a detection result of a position of the motor, and estimates the disturbance force or the disturbance torque using the actual power of machine drive system and the command power of machine drive system, and the plurality of first structure models have different frequency characteristics determined according to a plurality of divided frequency bands.
Group III, claim(s) 17, 20, drawn to motor drive controller comprising: processing circuitry to control a machine drive system including a motor; and to estimate a disturbance force or a disturbance torque applied to the machine drive system using a detection result detected by a sensor to detect speed or acceleration of the machine drive system, wherein the processing circuitry calculates an actual power of machine drive system corresponding to a first structure model of the machine drive system from the detection result, based on the first structure model, calculates a power command of machine drive system that is a force applied by the motor to the machine drive system, based on a second structure model of the machine drive system including the motor of the machine drive system, a detection result of a motor current flowing through the motor, and a detection result of a position of the motor, and estimates the disturbance force or the disturbance torque using the actual power of machine drive system and the power command of machine drive system, and one of a plurality of structures constituting the machine drive system is divided into a first inertial body model and a second inertial body model for modeling, the first structure model includes the first inertial body model, and the second structure model includes the second inertial body model.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I, II and II lack unity of invention because the groups do not share the same or corresponding technical feature.
A telephone call was made to Zachary S. Stern on 8/9/20 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean Shechtman/           Primary Examiner, Art Unit 2896